Title: To John Adams from Benjamin Rush, 8 January 1813
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Jany: 8th 1813

Having just now gotten my task, that is, revised my lecture, and added to it the results of my reading, and Observations during the last year, I now sit down to acknowledge the receipt of your three last very pleasant and entertaining letters.
I shall begin my Answer to them by wishing you a happy new year!—
I was much gratified with your Account of your Conversations at two late public dinners.— But I was more struck with the wonderful health and spirits which you discover in being able at 77 to occupy a Chair in at large convivial board, to take an active part in the subjects that are usually discussed in such companies, and Afterwards to ride 12 miles in the dark, or by moonlight to Quincy. It was said of Dr Johnson After he published his lives of the poets that “like tin, he was bright to the last.” To unite study, business & company in middle life, falls to the lot of but few men. Lord Bolingbroke it is said possessed talents for them all in an eminent degree, but he exercised them only in early life. You seem to have united the durable lustre of Johnson with the versatility of mind of Bolingbroke at a an advanced stage of life in a degree, of which I have seldom met with for instance in the histories of public men.—
I feel for Dr Waterhouse. He possesses talents, knowledge and great worth. Can nothing be done for him at Washington? He would make an excellent purveyor to a military hospital. The Medical department of our navy and army requires Amendment. It is a faithful and absurd copy of what it was under the Administration of Dr Shippen.
You have given the true reason for the hostility to a navy at Washington. Were the resources of our Country which are now thrown away on the borders of Canada, concentrated in a navy, w very different would be the Situation of the United States. The finger of heaven points to the Ocean as the theatre on which American must again contend for her independance. Your Anecdotes of the birth laborious birth of our little navy in the beginning of the revolutionary War are truly interesting. You may add to them what I once saw from the pen of Paul Jones, and heard from the lips of Commodore Barry. In the journal of the former are the following words. “My hands first hoisted the American flag.” The latter with equal exultation once said to me “The British Naval flag first struck to me,” alluding to his having taken the first British Sloop of War. The following lines which I cut out of the Aurora a few days ago will I hope no doubt accord with your feelings upon the present Subject.
Remember me most gratefully to my friend Hobby & thank him for his admirable letter. Read my lett lecture to him on the veterinary art, & tell him of my regard for his whole Species. I admire nothing more in the character of Howard than the provision he made for all his superannuated horses. I was charmed in hearing of the Affection of Burke for this horse that was rode by son noble animal. In walking thro’ one of his fields at Beaconfield, he suddenly left his company & ran towards a horse which he embraced, and kissed. “This horse (said he to his company when they came up to him) was rode by My deceased son.” A physician died in this City about 20 years ago and left a horse of  20 on which he had visited his patients for many years. His son declared he should never be rode, nor worked again. He sent him to a farmers in the neighbourhood of Philada: where he was well fed, and lived and died agreeably to the declaration of the heir of his master. After these facts what shall we say to of an officer of high rank in the American army who sold his charger on which he had rode during the greatest part of the revolutionary war for 75 dollars? This officer I was told was a vile man.—For the honor of our Country I must conceal his name.—
Our excellent revolutionary friend Mr Clymer is I fear in the last stage of a fata disease which too generally in old people resists the power of medicine. A great mass of genius, knowledge & patriotism, without the least portion of party spirit, will descend with him to the grave. He is one of those few citizens of the United States who admits the outrages; and dreads the power of both France & Britain.
Yrs: truly & affectionately
Benjn Rush